Case 1:18-cv-12485-NI\/|G Document 25 Filed 01/18/19 Page 1 of 2

United States District Court
District of Massachusetts

 

KAPPA ALPHA THETA FRATERNITY,
INC., KAPPA KAPPA GAMMA
FRATERNITY, SIGMA CHI, SIGMA
ALPHA EPSILON, SIGMA ALPHA
EPSILON - MASSACHUSETTS GAMMA,
JOHN DOE 1, JOHN DOE 2, and JOHN
DOE 3,

Plaintiffs,

Civil Action No.
18-12485-NMG

V.

HARVARD UNIVERSITY and PRESIDENT
AND FELLOWS OF HARVLRD COLLEGE,

Defendants.

vvvvv`fvvvaV`/`Ivvvv

 

ORDER
GORTON, J.

Because defendants do not object to the student plaintiffs’
pending motion to proceed under pseudonyms, the Court will allow
those plaintiffs to do so for the time being. Consequently,
there is no present need for a protective order and thus
plaintiffs’ motion to impose one will be denied.

As a forewarning, however, the Court advises counsel that
if this case proceeds beyond the motion to dismiss Stage, the
student plaintiffs will not be permitted to proceed anonymously.
There is a presumption in favor of disclosure in judicial
proceedings and a party will be permitted to proceed
pseudonymously only in the most exceptional cases. Maclnnis v.

_1._

Case 1:18-cv-12485-NI\/|G Document 25 Filed 01/18/19 Page 2 of 2

Cigna Grp. Ins. Co. of Am., 379 F. Supp. 2d 89, 90 {D. Mass.

2005); Doe v. Bell Atl. Bus. Sys. Servs., Inc., 162 F.R.D. 418,

 

420, 422 (D. Mass. 1995) (explaining that cases involving
“abortion, mental illness, personal safety, homosexuality,
transsexuality and illegitimate or abandoned children in welfare
cases” are the kinds of cases traditionally recognized as
involving compelling privacy interests).

The Court, in the exercise of its discretion in such
matters, finds that the student plaintiffs have not demonstrated
that their claims implicate “such a compelling need for privacy
as to outweigh the rights of the defendants and the public to
open proceedings”. Bell Atl., 162 F.R.D. at 418, 420, 422. If
plaintiffs have legitimate privacy concerns with respect to
particular matters at issue in this case, the Court will
consider motions to seal on a document-by”document basis.

Plaintiffs’ motion to permit the student plaintiffs to
proceed under pseudonyms (Docket No. 6) is, subject to the above
caveat, ALLOWED. Plaintiffs' motion for a protective order

(Docket No. 6) is DENIED.

So ordered.

Wm¢...;!)’/Z§%
Nathaniel M. Gorton
United States District Judge

Dated January/g , 2019

